Citation Nr: 1532639	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  06-01 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a gastrointestinal disorder, diagnosed as gastroesophageal reflux disease (GERD) with dyspepsia.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  That decision, in relevant part, denied service connection for sleep apnea and pain associated with dyspepsia and disorders of the stomach.

In August 2009, the Veteran provided personal testimony before the undersigned Veterans Law Judge (VLJ).

In an October 2010 decision, the Board (1) awarded increased ratings for right shoulder impingement, fracture of the third distal interphalangeal joint of the right hand, and left ankle sprain; (2) dismissed issues involving increased ratings for fracture of the fifth proximal interphalangeal joint of the left hand and allergic rhinitis; and (3) remanded issues involving entitlement to service connection for sleep apnea and a gastrointestinal disorder.  The Board noted that although the Veteran submitted evidence of medical disabilities and made claims for the highest ratings possible for his right shoulder, right third distal interphalangeal joint, and left ankle, he had not submitted evidence of unemployability, as the record showed that he was a full-time college student; therefore, the question of entitlement to a TDIU rating had not been raised.  
The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran argued that the Board had failed to consider a claim for a TDIU in connection with his claims for increase.  In a February 2012 Memorandum Decision, the Court determined that the Board should have considered a claim for a TDIU, and set aside the Board decision as to that issue.  The case was then returned to the Board for further appellate review.
In a November 2012 decision, the Board granted entitlement to service connection for GERD with dyspepsia, and remanded the Veteran's claims for sleep apnea and a TDIU for further development.  The requested medical opinion concerning the Veteran's sleep apnea was obtained.  In addition, all necessary development with respect to the Veteran's TDIU claim has been completed, with the assistance of the Veteran's attorney, who provided information concerning the Veteran's employment to the extent available.
A December 2012 rating decision implemented the Board's decision and granted an initial evaluation of 10 percent for GERD with dyspepsia, effective August 9, 2004.  The Veteran filed a December 2012 Notice of Disagreement with respect to the assigned evaluation, and perfected a timely Substantive Appeal in February 2013.
A December 2013 rating decision granted entitlement to service connection for sleep apnea with an evaluation of 50 percent, effect August 9, 2004.  The Veteran filed a May 2014 Notice of Disagreement with respect to the assigned evaluation, and the RO issued a Statement of the Case in March 2015.  The Veteran has not perfected a Substantive Appeal with respect to that claim to date; therefore, the claim of entitlement to a higher initial evaluation for sleep apnea is not before the Board at this time. 
In a January 2014 rating decision, the evaluations for right shoulder impingement, lumbosacral strain, left ankle sprain, right and left knee chondromalacia, and fracture of the third distal interphalangeal joint of the right hand were continued, and the Veteran's TDIU claim was denied.  In May 2014, the Veteran filed a Notice of Disagreement with respect to the TDIU decision only.  

The RO furnished Supplemental Statements of the Case in May 2014 and March 2015 that continue the initial 10 percent evaluation for GERD and denied the Veteran's TDIU claim.  The Veteran has not requested a hearing before the Board in connection with these claims.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems. 


FINDINGS OF FACT

1.  The Veteran's gastrointestinal disorder was manifested by persistently recurrent epigastric distress, dyspepsia, pyrosis, reflux, regurgitation, occasional nausea, and substernal pain; however, the clinical evidence does not show that the disability was productive of severe impairment of health, anemia, or weight loss.

2.  The evidence is in at least equipoise as to whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially-gainful occupation from August 9, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no more, for a gastrointestinal disorder, diagnosed as GERD with dyspepsia, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.114, Diagnostic Code 7346 (2014).

2.  The criteria for a TDIU have been met, effective from August 9, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA'S DUTY TO NOTIFY AND ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).

Inasmuch as the determination below constitutes a full grant of the benefits sought on appeal with respect to the Veteran's claim for a TDIU, no discussion of VA's duties to notify or assist is necessary with respect to that claim.

With respect to the Veteran's claim for an increased rating, this appeal arises from a disagreement with an initial rating decision that granted service-connection for GERD.  Courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim for increase.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the relevant information and evidence that have been associated with the claims file include VA medical records, VA examination reports, and the statements of the Veteran and his attorney.  The Veteran has not identified any other outstanding records that have not been requested or obtained. 

The Veteran was afforded VA examinations in April 2009, May 2011, and July 2013 for his GERD.  The Board finds these examination reports, along with the record as a whole, to be adequate.  The examiners reviewed the Veteran's claims file, interviewed the Veteran, were informed of and documented the relevant facts regarding the Veteran's medical history and current status, and conducted physical examinations.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.  The Board finds that the VA examination reports describe the current severity of the Veteran's gastro-intestinal disorder in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in August 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing with respect to the Veteran's claim for a gastrointestinal disorder.  The Veteran testified to the onset and severity of his disorder.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at a hearing.  Moreover, neither the Veteran nor his attorney has identified any outstanding evidence that could be obtained relating to his claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  INCREASED RATING

The Veteran seeks an initial disability rating in excess of 10 percent for GERD with dyspepsia.  Dyspepsia is defined as epigastric discomfort following meals.  See Dorland's Illustrated Medical Dictionary 579 (32nd ed. 2012).  Dyspepsia is commonly referred to as "heartburn."

A.  Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.   38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2014).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  
Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014).  Reports of examination must be interpreted in light of the whole recorded history and reconciled into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2014).  Each disability must be considered from the point of view of the veteran working or seeking work.  Id.  Functional impairment is to be evaluated on the basis of lack of usefulness, and the effects of the disability upon the veteran's ordinary activities and conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.").  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  12 Vet. App. at 126-27.  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

The Veteran has been diagnosed with GERD with dyspepsia.  There is no diagnostic code corresponding to these disabilities in VA's rating schedule.  When an unlisted disability is encountered, it is permissible to rate the disability under the diagnostic code for a closely related disease or injury by analogy.  See 38 C.F.R. § 4.20 (2014).  The RO rated the Veteran's GERD with dyspepsia by analogy under Diagnostic Code 7346, which pertains to hiatal hernia. 

The Board has considered other diagnostic codes for esophageal disabilities in VA's rating schedule.  However, because of the overall nature of the Veteran's disability, the Board finds that the rating criteria applied by the RO (i.e., Diagnostic Code 7346 for hiatal hernia) are most appropriate in the present case.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2012).  The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any.  See Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under Diagnostic Code 7346. 

Under Diagnostic Code 7346, if the disability is manifested by symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or by other symptom combinations productive of severe impairment of health, a 60 percent rating is warranted.  If the condition is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and is productive of considerable impairment of health, a 30 percent rating is warranted.  A 10 percent rating is warranted where two or more of the symptoms for a 30 percent rating are present and of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2014). 

The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (2014).  The term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  Id. 

In evaluating the Veteran's GERD with dyspepsia, the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 62 (2012); see also 38 C.F.R. § 4.114, Diagnostic Code 7346 (containing no reference to the effects of medication) (2014).

Under governing law, ratings under Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 inclusive, are not be combined with one another.  38 C.F.R. §§ 4.14 , 4.113, 4.114 (2014).  Rather, a single evaluation is to be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114 (2014).

B.  Background

The Veteran began medications for GERD in 2001.

In May 2006, the Veteran had refractory stomach symptoms.  He had upper endoscopy that showed multiple healing ulcers in the antrum and prepyloric area of the stomach, nodular gastric mucosa in the body of the stomach, and esophagitis.  The Veteran was placed on four different medications to treat his ulcers and reflux symptoms.  

The Veteran was afforded a VA examination in April 2009.  The Veteran reported that he continued to have symptoms.  The Veteran was taking medication prior to meals that helped some, but he was still having symptoms.  He had acid in the stomach that he stated sometimes came up and out through his mouth or nose.  The exacerbations occurred about three times a week and the constant indigestion and heartburn lasted one to two days.  The Veteran denied dysphagia, radiating chest pain, nausea, and vomiting.  He reported lose stools, but denied blood in the stools.  He propped his head up at night to sleep, but still woke up from time to time with reflux symptoms.  The Veteran had gained about 20 pounds in the last year; his weight was reported at 330 pounds.  An upper gastrointestinal (UGI) series showed thickened gastric folds, which can indicate gastritis, but no reflux.

The Veteran was afforded a second VA examination in May 2011.  The Veteran reported having sharp, crampy pain in the abdomen and loose stools that had persisted all through the years.  He had severe indigestion.  He took medication prior to meals that helped to prevent the reflux indigestion-type symptoms, but had breakthrough symptoms about two times a month with burning in the substernal area.  The Veteran reported occasional nausea, but no persistent nausea or vomiting.  There was no weight loss, dysphagia, vomiting of blood, or blood in his stools.  Laboratory testing performed in February 2011 did not show anemia.
The Veteran was afforded a third VA examination in June 2013.  The Veteran reported that he continued to intermittently suffer bouts of sharp abdominal pains triggered by spicy food.  Four or more recurring episodes of severe symptoms per year were noted with symptoms lasting less than one day.  Abdominal pain was noted to occur at least monthly.  His symptoms were only partially relieved by medication.  Nausea, vomiting, hematemesis, melena, and incapacitating episodes due to his symptoms were denied.  Laboratory testing did not show anemia.  An UGI showed severe GERD to the proximal esophagus.  The Veteran's weight had increased to 385 pounds.  The examiner opined that the Veteran's GERD did not render him unable to do either sedentary or physical work. 

C.  Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's GERD with dyspepsia meets the criteria for an initial rating of 30 percent, but no more, for the entire period under consideration.  The record reflects that the manifestations of the Veteran's disability include persistently recurrent epigastric distress, dyspepsia, pyrosis, reflux, regurgitation, occasional nausea, and substernal pain.  While these symptoms have varied over time, the Board finds that on average the Veteran's symptoms are productive of considerable impairment of health.  

The criteria under Diagnostic Code 7346 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Under Diagnostic Code 7346, a 60 percent rating is warranted if the disability is manifested by symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or by other symptom combinations productive of severe impairment of health.

While the Veteran has pain, the evidence shows the Veteran does not have symptoms productive of severe impairment of health.  VA examinations consistently reveal that the Veteran had no vomiting, hematemesis, melena, or anemia.  The Veteran's weight has risen over the period on appeal.  The July 2013 VA examiner found the Veteran did not have any functional limitations due to his GERD.  Thus, the Veteran's disability does not result in severe impairment of health.  As such, the Veteran does not meet the criteria for or warrant a 60 percent rating for any period on appeal.

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

To make this threshold determination, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun, 22 Vet. App. at 115. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected GERD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the diagnostic code; therefore, there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of his GERD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In so finding all of the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he sincerely believes he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the GERD disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, extraschedular consideration is not warranted in light of the Board's decision with respect to the Veteran's TDIU claim based on all of his service-connected disabilities.  

III.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when, in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially-gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the pendency of the Veteran's claim, which was received in August 2004, service connection has been in effect for sleep apnea, evaluated as 50 percent disabling; right shoulder impingement, evaluated as 20 percent disabling initially, and then as 30 percent from February 24, 2007 and 40 percent from April 20, 2009; lumbosacral strain, evaluated as 20 percent disabling; left ankle sprain, evaluated as 20 percent disabling; left and right knee chondromalacia, separately evaluated as 10 percent disabling; fracture of the third distal interphalangeal joint of the right hand, evaluated as 10 percent disabling; allergic rhinitis, evaluated as 10 percent disabling; GERD, evaluated as 10 percent disabling; and fracture of the fifth proximal interphalangeal joint of the left hand, fracture of the fifth toe on the right foot, and sinusitis, all of which are evaluated as 0 percent disabling.  The Veteran's combined disability rating during the pendency of his claim is 80 percent from August 9, 2004 and 90 percent from February 24, 2007, without the increase provided for GERD in this decision.  Therefore, the Board finds that the Veteran's service-connected disabilities meet the schedular criteria for a TDIU during the entire period on appeal.  38 C.F.R. § 4.16(a) (2014).  Thus, the remaining inquiry is whether such disabilities rendered the Veteran unable to secure or follow a substantially-gainful occupation.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  

For the eight years that the Veteran was in the Air Force, he describes his job as an office or information manager performing typical office duties, such as typing, drafting letters, filing, and ordering equipment and supplies.  Thereafter, he worked as an inspector in a tire factory, correctional officer, and light automobile mechanic.

The Veteran reports that he last worked in January 2004.  He states that his service-connected disabilities caused him to lose his job in Walmart's automotive department.  He also states that he had to decrease his shifts from five to four days a week.  See September 10, 2013 Affidavit.  On the January 2013 Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192) provided by the Veteran's attorney, Walmart verified only the Veteran's dates of employment from May 2002 to January 2004.

In contrast, on the Veteran's June 2005 application for Social Security disability benefits, the Veteran states that he worked eight hours a day and five days a week at Walmart.  His stated reason for leaving that job is that the employer said he left an oil cap off a customer's car, which the Veteran denied.  He adds that his physical condition was deteriorating rapidly working on the concrete all the time.  In an August 2005 VA examination, the Veteran indicated that it was his choice to leave his job at Walmart.  In a February 2007 VA examination, it is noted that the Veteran reported that exacerbations did impair his ability to work and to go to school, but in his line of work he had a lot of pressure to show up so he always did.  He did not necessarily miss a day of work because of his symptoms.  Thus, the Veteran's more contemporaneous statements are inconsistent with his recent claims that his service-connected disabilities caused him to lose his job at Walmart and that he worked a reduced schedule at Walmart.  In addition, the Board notes that in most instances the Veteran reported that he was laid off from his job at Walmart.  

With respect to education, in 2005 through October 2007, the Veteran earned an associate's degree that he completed on campus, meeting the full-time requirement.  Thereafter, he earned a baccalaureate degree in information technology (IT)/administration in 2009.  He completed the last two years online, two classes per session, four days per week, for an average of three to four hours each day.  His overall academic college average was 3.68 on a 4.0 scale.  He has a computer and is computer literate.  See September 10, 2013 Affidavit and December 2012 Individual Unemployability Assessment.

In August 2005, the Veteran underwent a VA examination.  The Veteran reported that he left his job at Walmart, indicating that pain interfered with his job and that he was no longer able to perform his job as needed.  The examiner found the Veteran to be independent in all basic activities of daily living.  The examiner stated that, considering the Veteran's description of his conditions, they would interfere with activity that required extensive physical exertion, particularly long standing and walking, or bending, carrying, stooping, or kneeing.  However, the examiner continued that throughout the exam he saw no evidence of physical fatigability or the lack of endurance.

As noted above, the Veteran filed for Social Security disability benefits, but was found not to be disabled initially and on reconsideration in January 2007.  The Veteran's primary diagnosis is listed as arthritis, with a secondary diagnosis of obesity.  The July 2005 Medical Consultant Review states that, although the Veteran has multiple complaints, the only real abnormality noted on a very thorough examination at the VA hospital was some limitation of motion in the left ankle.  He had a normal gait and some degenerative changes on x-ray, which appear to be mild.  He had an unremarkable examination of his back, shoulder, and knees with normal x-rays.  In a November 2006 Physical Residual Functional Capacity Assessment, the Veteran was found able to lift ten pounds frequently and to stand, walk, or sit about six hours in an eight hour workday.  It was noted the Veteran was attending college and walking daily for exercise.  No postural, manipulative, or communication limitations were found.  It was opined that the Veteran's alleged limitations were not fully supported on examination.  

In a February 2007 VA examination report, there is a notation that the Veteran cannot work due to his lower extremity pain.  However, given that the statement is included in a section of the report recording the Veteran's subjective complaints concerning his right shoulder and not in the section of the report setting forth the examiner's findings with respect to the Veteran's lower extremities, the Board finds that it is reasonable to conclude that the examiner was merely setting forth the Veteran's reported opinion.  In the section of the report addressing ankle pain, the Veteran reported that, even if he was not in school, he could not work due to his severe ankle pain.  At the time of the examination, the Veteran was not being evaluated for a TDIU. 

An August 2009 VA examiner found the Veteran was independent in his activities of daily living.  The examiner opined that neither the Veteran's service-connected nor his claimed conditions prevent him from pursing his education.  However, the examiner noted the Veteran would have work restrictions with respect to heavy lifting and carrying, overhead use of the right arm, and prolonged periods of weightbearing.

As noted above, the June 2013 VA examiner found that the Veteran's GERD did not render him unable to do either sedentary or physical work.

The Veteran underwent multiple VA examinations of his back and joints in July 2013.  With respect to each examination, the examiner found that the Veteran would not meet the requirement for individual unemployability.  It was noted that the Veteran lives alone, drove about two hours to the examination, and walks a 12 block distance daily.  

In a July 2013 VA examination for rhinitis, the examiner determined the Veteran's very severe nasal allergies require that the Veteran work in an allergen free environment.  It was noted that the very severity of the nasal obstruction is causing chronic mouth breathing, which causes exertional fatigue.  It was opined that these would have to be considered in any work situation.

The Veteran submitted a September 2012 Individual Unemployability Assessment with a December 2014 update prepared by C.B., a master's prepared vocational consultant.  In providing his assessments, Mr. B. states he focused solely and exclusively on the Veteran's service-connected issues to determine whether it is at least as likely as not that the Veteran's service-connected disabilities alone prevent him from securing and following a substantially-gainful occupation.

Mr. B. opines in his September 2012 assessment that the Veteran's credible, consistently reported orthopedic pain in and of itself totally precludes the Veteran from securing and following any substantially gainful occupation beginning in January 2004.  He also opines that this includes regular attendance and punctuality, as well as competitive levels of concentration, persistence, and pace that are demanded for substantially gainful employment.  

With respect to the Veteran's college attendance, Mr. B. highlights that, while the Veteran was able to attend college during this period, for two of the years the Veteran was taking online courses wherein he could study at his own pace at home and could rest at will secondary to his pain.  In addition, Mr. B. states that he has come across individuals who cannot maintain the rigors of competitive employment due to a disability; yet, they find it consoling to attend academic classes where they can maintain some sense of identity.  Mr. B. opines that the Veteran's completion of college courses, while in the comfort of his home, in no way implies or warrants that he is capable of working as a professional IT worker, and notes that the Veteran has never worked in the IT field. 

Mr. B. states that he learned that the Veteran was denied Social Security disability benefits because he had not earned enough quarters in the prior ten years to qualify for the benefits.  

In the December 2014 update, Mr. B. reiterated his prior opinions, but reaffirmed them with "even greater confidence" given the July 2013 VA examiner's opinion regarding the Veteran's breathing difficulty.

The Board notes that not one VA examiner has determined that the Veteran's service-connected disabilities render him unable to work in a sedentary capacity.  Indeed, the Board believes the Veteran has the intellectual capacity, concentration, and skills necessary to perform sedentary office work, given the Veteran's college degree in a business-related field, prior Air Force experience working as an office manager, and computer literacy.  For example, the Board believes the Veteran is capable of and well suited to work in customer service capacities where he would answer telephones, schedule appointments, direct customers, checkout customers, and perform filing. 

In addition, the Board questions Mr. B.'s conclusions in light of the facts in this case in some respects.  For example, Mr. B. states he learned that the Veteran was laid off around January 2004 from his job at Walmart due to inability to focus and carry out his tasks due to pain; however, as discussed above, the Veteran's statements do not fully support this conclusion.  In addition, Mr. B. states that no VA examiner suggests or diagnosed malingering.  However, the findings of the November 2006 Physical Residual Functional Capacity Assessment and the February 2007 VA examiner call in to question the Veteran's credibility with respect to his reported functional limitations.  With respect to the Social Security disability denials, while it is true that the Veteran did not have enough quarters to qualify for the benefits, the Board notes that the disability determination letter clearly states that the Veteran was not disabled and makes no mention of inadequate quarters as a basis of that determination.  Mr. B. also does not seem to consider that the Veteran has eight years of experience working in an office.

Nonetheless, the Board finds that the July 2013 VA examiner's finding that the Veteran would need to work in an allergen-free environment severely limits the employment opportunities that would be available to the Veteran.  The Board interprets this requirement to mean that the Veteran would need to work in an air-conditioned environment where the air would be filtered.  The most likely employment opportunities for the Veteran would be in automotive businesses where doors would be opening frequently and there likely would be allergens.

This limitation of a filtered-air environment, along with the opinions of Mr. B., is sufficient for the Board to find that the evidence of record is at least in equipoise as to whether the Veteran is able to secure or follow a substantially-gainful occupation due to the Veteran's service-connected disabilities.  While the Veteran might be able to perform some sedentary office jobs, the Board finds that it is not realistic that the Veteran could find substantially-gainful employment given the limitations presented by his service-connected disabilities.

Given that the evidence is in equipoise as to whether the Veteran is able to secure and follow substantially-gainful employment, he is entitled to the benefit of the doubt.  Therefore, in light of the Veteran's educational and occupational history and the constraints noted above, and resolving all doubt in favor of the Veteran, the Board finds that his service-connected disabilities render him unable to secure or follow a substantially-gainful occupation consistent with his educational background and employment history.  Therefore, entitlement to a TDIU is granted from August 9, 2004.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to an initial disability rating of 30 percent, but no more, for a gastrointestinal disorder, diagnosed as GERD with dyspepsia, is granted, effective August 9, 2004, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted, effective August 9, 2004, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


